ICJ_052_NorthSeaContinentalShelf_DEU_NLD_1967-03-08_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NORTH SEA CONTINENTAL SHELF CASE
(FEDERAL REPUBLIC OF GERMANY/NETHERLANDS)

ORDER OF 8 MARCH 1967

1967

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

_ AFFAIRE DU PLATEAU CONTINENTAL
DE LA MER DU NORD
(PAYS-BAS/RÉPUBLIQUE FÉDÉRALE D'ALLEMAGNE)

ORDONNANCE DU 8 MARS 1967
Official citation:

North Sea Continental Shelf (Federal Republic of Germany/Netherlands),
Order of 8 March 1967, I.C.J. Reports 1967, p. 6.

Mode officiel de citation:

Plateau continental de la mer du Nord (Pays-Bas/République fédérale
d’ Allemagne), ordonnance du 8 mars 1967, C.I.f. Recueil 1967, p. 6.

 

sme’ 310

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1967

8 mars 1967

AFFAIRE DU PLATEAU CONTINENTAL
DE LA MER DU NORD

(PAYS-BAS/RÉPUBLIQUE FÉDÉRALE D'ALLEMAGNE)

ORDONNANCE

Le juge faisant fonction de Président de la Cour internationale de
Justice en vertu de l’article 12 du Règlement de la Cour,

Vu les articles 40 et 48 du Statut de la Cour et les articles 32 et 37 du
Règlement de la Cour,

Considérant que, par lettre du 16 février 1967, reçue au Greffe le
20 février 1967, le ministre des Affaires étrangères du Royaume des
Pays-Bas a adressé au Greffier un exemplaire original d’un compromis,
signé à Bonn le 2 février 1967 pour le Gouvernement de la République
fédérale d'Allemagne et le Gouvernement des Pays-Bas, soumettant à la
Cour internationale de Justice un différend entre la République fédérale
d’Allemagne et les Pays-Bas relatif à la délimitation du plateau conti-
nental de la mer du Nord entre la République fédérale d'Allemagne et
les Pays-Bas;

Considérant que le ministre des Affaires étrangères des Pays-Bas a
également joint à sa lettre un exemplaire original d’un protocole, signé
à Bonn le 2 février 1967, auquel le Gouvernement de la République
fédérale d'Allemagne et le Gouvernement des Pays-Bas sont parties, où
il est prévu que ledit compromis sera notifié par le Gouvernement des
Pays-Bas à la Cour internationale de Justice;

4

1967
8 mars
Rôle général
n° 52
PLATEAU CONTINENTAL DE LA MER DU NORD (ORDONNANCE 8 III 67) 7

Considérant qu’en vertu de son article 3, le compromis entre en
vigueur le jour de sa signature;

Considérant que, dans ladite lettre du 16 février 1967, le ministre des
Affaires étrangères des Pays-Bas a informé le Greffier que M. W. Rip-
hagen, jurisconsulte du ministère des Affaires étrangères, avait été
désigné comme agent des Pays-Bas;

Considérant que, par lettre du 20 février 1967, le Gouvernement de la
République fédérale d'Allemagne a été dûment informé de la notification
du compromis;

Considérant que, par lettre du 1% mars 1967, l’ambassadeur de la
République fédérale d'Allemagne aux Pays-Bas a informé le Greffier
que M. Günther Jaenicke, professeur à l’Université Johann Wolfgang
Gethe, avait été désigné comme agent de la République fédérale
d’Allemagne;

Considérant que, dans son article 2, le compromis fait état d’un
accord des Parties selon lequel, sans que cela préjuge en rien la charge
de la preuve, les pièces de la procédure écrite seraient déposées devant
la Cour dans l’ordre suivant:

1. Mémoire de la République fédérale d’ Allemagne devant être soumis
dans les six mois qui suivront la notification du compromis;

2. Contre-mémoire des Pays-Bas devant être soumis dans les six mois
qui suivront la remise du mémoire allemand;

3. Réplique allemande suivie d’une duplique néerlandaise, devant être
soumises dans des délais à fixer par la Cour:

Tenant compte de cet accord, comme il est indiqué à l’article 37,
paragraphe 3, du Règlement de la Cour,

Fixe au 21 août 1967 la date d’expiration du délai pour le dépôt du
mémoire de la République fédérale d'Allemagne et au 20 février 1968
la date d’expiration du délai pour le dépôt du contre-mémoire des
Pays-Bas;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de
la Paix, à La Haye, le huit mars mil neuf cent soixante-sept, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement de la République
fédérale d'Allemagne et au Gouvernement du Royaume des Pays-Bas.

Le juge faisant fonction de Président,
(Signé) Gerald FITZMAURICE.

Le Greffier,
(Signé) S. AQUARONE.
